20-3515-cv
     Brady v. Friedlander


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 13th day of December, two thousand twenty-one.
 4
 5   PRESENT: ROBERT D. SACK,
 6                    RAYMOND J. LOHIER, JR.,
 7                             Circuit Judges,
 8                    JOHN P. CRONAN,
 9                             District Judge.*
10   ------------------------------------------------------------------
11
12   JAMES H. BRADY,
13
14                            Plaintiff-Appellant,
15


     * Judge John P. Cronan, of the United States District Court for the Southern
     District of New York, sitting by designation.
 1                    v.                                                              No. 20-3515-cv
 2
 3   MARK S. FRIEDLANDER, ESQ., THE
 4   LAW FIRM OF MARK S. FRIEDLANDER,
 5   KENNETH ANDREW MCLELLAN, ESQ.,
 6   KEITH R.M. ROUSSEL, ESQ., WINGET,
 7   SPADAFORA, SCHWARTZ, LLP,
 8
 9                             Defendants-Appellees.
10   ------------------------------------------------------------------
11
12   FOR PLAINTIFF-APPELLANT:                                             JAMES H. BRADY, pro se,
13                                                                        Manasquan, NJ
14
15   FOR DEFENDANTS-APPELLEES
16   Mark S. Friedlander, Esq. and
17   The Law Firm of Mark S. Friedlander:                                 WILLIAM L. SCHLEIFER,
18                                                                        Catalano Gallardo &
19                                                                        Petropoulos, LLP, Jericho, NY
20
21   FOR DEFENDANTS-APPELLEES
22   Kenneth Andrew McLellan, Esq.,
23   Keith R.M. Roussel, Esq., and
24   Winget, Spadafora, Schwartz, LLP:                                    JOHN T. MILLS (Joseph Salvo,
25                                                                        on the brief), Gordon Rees
26                                                                        Scully Mansukhani, LLP, New
27                                                                        York, NY
28
29           Appeal from a judgment of the United States District Court for the

30   Southern District of New York (Paul A. Engelmayer, Judge; Ona T. Wang,

31   Magistrate Judge).

32           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 1   AND DECREED that the judgment of the District Court is AFFIRMED.

 2         James H. Brady, proceeding pro se, appeals from the September 8, 2020

 3   judgment of the United States District Court for the Southern District of New

 4   York (Engelmayer, J.; Wang, M.J.) dismissing Brady’s claims against his former

 5   attorney, Mark S. Friedlander, as well as Friedlander’s law firm and

 6   Friedlander’s former defense attorneys. In 2012 Brady commenced suit against

 7   Friedlander in New York state court, alleging that Friedlander’s legal

 8   representation of Brady in a longstanding real estate dispute was deficient.

 9   Brady claimed that, among other things, Friedlander extorted Brady into paying

10   exorbitant legal fees and improperly withdrew from the case after Brady paid the

11   fees. Brady’s claims were adjudicated and rejected by two state court judges: in

12   2013 a state court judge granted in part Friedlander’s motion to dismiss Brady’s

13   complaint, and in 2019 another state court judge granted Friedlander’s motion

14   for summary judgment dismissing Brady’s remaining claims (“Friedlander I”).

15         Brady did not appeal the state court’s 2019 judgment. Instead, he filed

16   this federal lawsuit against the Defendants-Appellees (“Friedlander II”), which,

17   in addition to claims about Friedlander’s specific actions and performance as an

                                             3
 1   attorney during the litigation, accuses Friedlander, Friedlander’s former defense

2    attorneys, and one of the state court judges of conspiring to improperly dismiss

3    Brady’s case (hereinafter “the conspiracy claims”). The District Court adopted

4    the July 20, 2020 Report and Recommendation of the United States Magistrate

 5   Judge (Wang, M.J.) and granted the defendants’ motion to dismiss all of Brady’s

 6   claims. We assume the parties’ familiarity with the underlying facts and the

7    record of prior proceedings, to which we refer only as necessary to explain our

8    decision to affirm.

 9   I.    The Performance Claims

10         Brady’s complaint contains several claims against Friedlander relating to

11   his performance as Brady’s attorney: breach of contract, legal malpractice, fraud

12   in the inducement, gross negligence, negligent misrepresentation, and breach of

13   fiduciary duty, as well as a claim that Friedlander’s legal fees were unreasonable

14   (hereinafter “the performance claims”). The District Court applied the Rooker-

15   Feldman doctrine and in the alternative also applied New York’s doctrine of res

16   judicata to dismiss Brady’s performance claims, and we review its decision to do

17   so de novo. See Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 83, 93 (2d

                                             4
 1   Cir. 2005). The Rooker-Feldman doctrine applies when a plaintiff: (1) loses in

 2   state court; (2) complains of injuries caused by a state-court judgment; (3) invites

 3   the federal court to review and reject that judgment; and (4) commences federal

 4   court proceedings after the state-court judgment was rendered. See id. at 85.

 5   Meanwhile, under New York’s doctrine of res judicata, “once a claim is brought

 6   to a final conclusion, all other claims arising out of the same transaction or series

 7   of transactions are barred, even if based upon different theories or if seeking a

 8   different remedy.” Simmons v. Trans Express Inc., 37 N.Y.3d 107, 111 (2021)

 9   (emphasis omitted); Smith v. Russell Sage Coll., 54 N.Y.2d 185, 192–93 (1981)

10   (“[W]hat factual grouping constitutes a transaction or series of transactions

11   depends on how the facts are related in time, space, origin, or motivation,

12   whether they form a convenient trial unit, and whether their treatment as a unit

13   conforms to the parties’ expectations or business understanding or usage.”

14   (quotation marks omitted)). With these principles in mind, for substantially the

15   reasons given by the District Court, we conclude that the Rooker-Feldman

16   doctrine and New York’s doctrine of res judicata bar Brady’s performance




                                               5
 1   claims, almost all of which were raised in Friedlander I. 1

 2         Pointing out correctly that both the Rooker-Feldman and res judicata

 3   doctrines require an adjudication on the merits, see Edwards v. McMillen Cap.,

 4   LLC, 952 F.3d 32, 36 (2d Cir. 2020); Paramount Pictures Corp. v. Allianz Risk

 5   Transfer AG, 31 N.Y.3d 64, 73 (2018), Brady urges that neither bar applies

 6   because the state court judge failed to issue a decision on the merits in 2019. We

 7   are not persuaded. The state court made clear that it was ruling on the merits

 8   when it granted Friedlander’s motion to dismiss Brady’s remaining claims “with

 9   prejudice” and asserted that “the case [was] over” after a hearing concerning the

10   merits. App’x 96, 108, 118. That language is enough to signify that the

11   dismissal of the action was on the merits. See Yonkers Contracting Co. v. Port

12   Auth. Trans-Hudson Corp., 93 N.Y.2d 375, 380 (1999) (“A dismissal ‘with




     1While Brady’s claims of gross negligence and breach of fiduciary duty were not
     contained in his complaint in Friedlander I, “a federal plaintiff cannot escape the
     Rooker–Feldman bar simply by relying on a legal theory not raised in state court.”
     Hoblock, 422 F.3d at 87; see also McKithen v. Brown, 481 F.3d 89, 97 n.7 (2d Cir. 2007).
     These claims are “inextricably intertwined” with the state court judgment, Hoblock, 422
     F.3d at 87, and as the District Court noted, they are based on the same conduct as and
     are “essentially identical” to the claims raised in state court.

                                                6
 1   prejudice’ generally signifies that the court intended to dismiss the action ‘on the

 2   merits,’ that is, to bring the action to a final conclusion against the plaintiff.”);

 3   Strange v. Montefiore Hosp. & Med. Ctr., 59 N.Y.2d 737, 739 (1983) (“CPLR 5013

 4   does not require that the prior judgment contain the precise words ‘on the

 5   merits’ in order to be given res judicata effect; it suffices that it appears from the

 6   judgment that the dismissal was on the merits.”). 2

 7   II.   The Conspiracy Claims

 8         We review de novo the District Court’s dismissal of Brady’s conspiracy

 9   claims under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See

10   Libertarian Party of Erie Cnty. v. Cuomo, 970 F.3d 106, 121 (2d Cir. 2020). To

11   start, we agree with the District Court that Brady fails to state claims of

12   conspiracy under 42 U.S.C. §§ 1983 and 1985(2) that are “plausible on [their]

13   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The facts pleaded

14   in support of those claims — including that the state court judge set a “final




     2
      New York’s applicable six-year and three-year statutes of limitations, set forth in CPLR
     § 213 and § 214(6), respectively, present yet another bar to Brady’s performance claims,
     which arise from incidents from 2009 but which were raised in Friedlander II in 2019.

                                                 7
 1   date” for the hearing in advance and that Friedlander is related to a different

 2   state court judge, Appellant’s Br. at 13, 53 — do not permit us to “draw the

 3   reasonable inference that the defendant[s] [are] liable for the misconduct

 4   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Second, Brady failed to

 5   allege that any of the Defendants-Appellees acted with “invidiously

 6   discriminating animus,” as required by the second clause of § 1985(2) under

 7   which Brady sued. Herrmann v. Moore, 576 F.2d 453, 458 (2d Cir. 1978)

 8   (quotation marks omitted). Third, Brady’s state law claim of “civil conspiracy”

 9   fails because New York does not recognize an independent, “freestanding claim

10   for conspiracy.” Carlson v. Am. Int’l Grp., Inc., 30 N.Y.3d 288, 310 (2017); see

11   also Kirch v. Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006). We therefore

12   affirm the District Court’s dismissal of Brady’s conspiracy claims.

13   III.   Leave to Amend

14          Finally, the District Court denied Brady leave to amend his complaint on

15   the ground that doing so would be futile. Brady has given us no indication that

16   he could allege additional facts that would render his performance or his

17   conspiracy claims plausible if he were given an opportunity to amend. We

                                              8
1   therefore affirm the District Court’s denial of leave to amend.

2         We have considered Brady’s remaining arguments and conclude that they

3   are without merit. 3 For the foregoing reasons, the judgment of the District

4   Court is AFFIRMED.

5
6                                            FOR THE COURT:
7                                            Catherine O’Hagan Wolfe, Clerk of Court




    3 As we recently noted in Brady v. Sheindlin, Brady has initiated a series of unsuccessful
    lawsuits in this Circuit, all arising from the same original real estate dispute and
    triggering “a filing injunction barring Brady from filing any new action in the Southern
    District of New York that relates in any way to the IGS Lease Agreements.” No. 21-
    669-CV, 2021 WL 5312995, at *2 (2d Cir. Nov. 16, 2021) (quotation marks omitted). In
    Sheindlin, we affirmed the dismissal of Brady’s complaint on Rooker-Feldman grounds
    and ordered Brady to show cause why sanctions should not be imposed.

                                                9